Title: From Thomas Jefferson to George F. Hopkins, 16 December 1825
From: Jefferson, Thomas
To: Hopkins, George F.


                        
                        
                            Monticello
                            Dec. 16. 25
                        
                    I thank you, Sir, for the pamphlet you have been so kind as to send me with your favor of the 5th inst. it’s subjects are equally curious and interesting. but age and infirmities have withdrawn me from all such speculations. to my thanks on this mark of your notice I can therefore only add assurances of my great respect.
                        Th: Jefferson
                    